      Case 2:20-cv-00796-GBW-CG Document 58 Filed 04/06/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

RICHARD HAERTLEIN,

             Plaintiff,

v.                                                          No. CV 20-796 GBW/CG

AMERIFIELD, INC., et al.,

             Defendants.

             ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court upon review of the record. IT IS HEREBY

ORDERED that a status conference will be held by telephone on Thursday, June 17,

2021, at 1:30 p.m. The parties shall call Judge Garza’s AT&T Teleconference line at

(877) 810-9415, follow the prompts, and enter the Access Code 7467959, to be

connected to the proceedings.

     IT IS SO ORDERED.



                                 ________________________________
                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
